Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Funds III: In planning and performing our audits of the financial statements of John Hancock Funds III (the “Funds”) as of and for the period ended March 31, 2011, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds' internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting.
